Case 1:21-cv-04571-AT Document 24 Filed 08/31? TisPanSdNY1
DOCUMENT

ELECTRONICALLY FILED

DOC #:

IN THE UNITED STATES DISTRICT Ci] DATE FILED: 8/31/2021
FOR THE SOUTHERN DISTRICT OF NE’

 

 

JAIMY PENA, individually and on behalf
of all others similarly situated,

Plaintiff, _.
Civil Case Number: 1:21-cv-04571-AT
-y-

ARS NATIONAL SERVICES INC.,

Defendant.

 

 

DISMISSAL ORDER
IT IS HEREBY ORDERED:

THAT pursuant to the parties’ August 31, 2021 Stipulation of Dismissal, all claims asserted
against Defendant in Civil Action No. 1:21-cv-04571-AT, are dismissed with prejudice; and

THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.

SO ORDERED THIS 31st day of August, 2021.

O7-

ANALISA TORRES
United States District Judge

 
